COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Gyanendra Patra v. Clare Schoene and Adam E. Hampton
Appellate case number:       01-22-00277-CV
Trial court case number:     20-DCV-271333
Trial court:                 400th District Court of Fort Bend County
       Appellant, Gyanendra Patra, has filed a “Motion for Extension of Time to File
Brief.” Appellant requests a thirty-day extension for filing his appellant’s brief “due to his
counsel’s family death and personal illness.” In his motion, appellant notes that, on May
11, 2022, appellant was notified by this Court that the time for filing a brief had expired,
and the appeal was subject to dismissal if a brief wasn’t filed on or before May 23, 2022.
Appellant argues that “[i]t would be manifestly unfair and unjust” for the appeal to be
dismissed for want of prosecution “simply due to his counsel’s personal issues.”
       Appellant’s brief was initially due to be filed on October 7, 2021. When no brief
was timely filed, appellant was first notified by this Court that the appeal was subject to
dismissal on October 19, 2021. On November 15, 2021, appellant filed a motion for
extension of time requesting that his deadline for filing a brief be extended “until [thirty]
days after the full court reporter transcript has been filed” to include the transcript for the
hearing on appellant’s motion for new trial. The supplemental reporter’s record was filed,
and appellant’s motion was granted, extending the deadline to file his brief to December
13, 2021. Again, no brief was filed.
        Accordingly, on December 21, 2021, appellant was again notified that the time for
filing appellant’s brief had expired, and that his appeal was subject to dismissal for want
of prosecution. Because appellant failed to respond to the Court’s December 21, 2021
notice, on May 11, 2022, appellant was notified a third time that his appeal was subject to
dismissal if he failed to file a brief on or before May 23, 2022. On May 23, 2022, appellant
filed his motion for extension.
       The motion does not include a certificate of conference stating whether appellees,
Clare Schoene and Adam E. Hampton are opposed to the relief requested in appellant’s
motion. See TEX. R. APP. P. 10.1(a)(5).
        We grant appellant’s motion for extension of time to file his brief. Appellant’s
brief must be filed with this Court on or before June 22, 2022, which is 191 days after the
first extended deadline for appellant to file his brief, December 13, 2021. Accordingly, no
further extensions will be considered, and the failure to file a brief by June 22, 2022 will
result in the appeal being dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: _/s/ April Farris______________________________________
                    Acting individually  Acting for the Court

Date: ___June 7, 2022___